Case 2:20-cv-13390-SJM-APP ECF No. 1-1, PageID.15 Filed 12/28/20 Page 1 of 1



                        UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF MICHIGAN

BOSCH SOLAR ENERGY CORP.,                  )
                                           )
                     Plaintiff,            )
                                           )
v.                                         )           CASE NO.
                                           )
Korea Steel Company, Ltd., a/k/a KISCO, a )
corporation existing under the laws of the )
Republic of Korea,                         )
                                           )
                     Defendant.


            INDEX OF EXHIBITS FOR COMPLAINT AND JURY DEMAND

       Plaintiff, Bosch Solar Energy Corp., for its Index of Exhibits in support of its Complaint

and Jury Demand against defendant Korea Steel Company, Ltd., lists the following:

       Exhibit A:            Contract for The Manufacture of Solar Modules between Plaintiff
                             Bosch Solar Energy Corporation and Defendant KISCO

       Exhibit B:            March 2, 2018 Letter From Plaintiff Bosch Solar Energy and
                             Defendant KISCO

        Dated: December 28, 2020       Respectfully submitted,

                                       /s/ Scott T. Seabolt___
                                           Scott T. Seabolt (P55890)
                                       sseabolt@hhbjs.com
                                       Hickey Hauck Bishoff Jeffers & Seabolt, PLLC
                                       17199 N. Laurel Park Dr., Ste. 215
                                       Livonia, Michigan 48152
                                       (313) 964-8600

                                       JOHN W. ROTUNNO
                                       john.rotunno@klgates.com
                                       JOSEPH C. WYLIE II
                                       joseph.wylie@klgates.com
                                       K&L GATES LLP
                                       70 West Madison Street, Suite 3300
                                       Chicago, Illinois 60602
                                       Telephone: +1 312 372 1121
                                       Facsimile: +1 312 345 9976

                                       Attorneys for Plaintiff Bosch Solar Energy Corporation
